DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Hayes et al (U.S. Pat. 6,205,867).
Regarding Independent Claim 1, Hayes teaches:
A transmission line monitoring method, comprising: 

processing data from the clearance sensor (Fig. 7A Elements 50 & 52 and column 9 lines 11-62.) to assess transmission line conductors including their geometry (Fig. 7A Elements 50 & 52 and column 9 lines 11-62. See also Abstract and column 6 line 63 through column 7 line 16.) and/or motion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Pat. 6,205,867) in view of Rostron (U.S. PGPub # 2008/0012720).
Regarding Independent Claim 2, Hayes teaches:
A method for measuring electric power flow along one or more conductors, comprising: 
measuring a position of the conductors (Fig. 4-6 Element 10, Fig. 6 Element 20 and column 7 lines 35-46.); and 
Hayes does not explicitly teach:
measuring an electric and/or magnetic field of the one or more conductors;
using the position to improve an estimation of the power being transmitted by the conductors from the electric and/or magnetic field measurement.
Rostron teaches:
measuring an electric and/or magnetic field of the one or more conductors (Paragraphs 0036-0039, 0044, and elsewhere.);
using the position to improve an estimation of the power being transmitted by the conductors from the electric and/or magnetic field measurement (Abstract and paragraphs 0033-0036 and elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rostron to the teachings of Hayes such that one would measure an electric and/or magnetic field of the one or more conductors and use the position to improve an estimation of the power being transmitted by the conductors from the electric and/or magnetic field measurement because these are already commonly used on or along transmission lines and would therefore be a dual use tool in the system. This then possibly reduces cost.
Regarding Independent Claim 8, Hayes teaches:
A system for generating a power measurement, comprising: 
a clearance sensor measuring a position of the conductors (Fig. 4-6 Element 10, Fig. 6 Element 20 and column 7 lines 35-46.); and 
a computer that uses the measured position (Fig. 7A Elements 50 & 52 and column 9 lines 11-62.) from the electric and/or magnetic field measurement.
Hayes does not explicitly teach
one or more electromagnetic field sensors for measuring an electric and/or magnetic field of one or more conductors; to improve an estimation of the power being transmitted by the conductors
Rostron teaches:
one or more electromagnetic field sensors for measuring an electric and/or magnetic field of one or more conductors (Abstract and paragraphs 0033-0036 and elsewhere.); to improve an estimation of the power being 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Rostron to the teachings of Hayes such that the system comprises one or more electromagnetic field sensors for measuring an electric and/or magnetic field of one or more conductors and a computer that uses the measured position to improve an estimation of the power being transmitted by the conductors because these are already commonly used on or along transmission lines and would therefore be a dual use tool in the system. This then possibly reduces cost.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Pat. 6,205,867) in view of Rostron (U.S. PGPub # 2008/0012720), further in view of Dow et al (U.S. PGPub # 2012/0027298).
Regarding Claim 3, Hayes & Rostron teach all elements of claim 2, upon which this claim depends.
Hayes & Rostron do not explicitly teach the position of the conductors is measured with a LIDAR based clearance sensor.
Dow teaches that the position of the conductors is measured with a LIDAR based clearance sensor (Paragraphs 0002, 0009, 0010, 0039-0045, and elsewhere wherein LIDAR data is used to produce “point cloud” maps.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Dow to the teachings of Hayes such that the position of the conductors is measured with a LIDAR based clearance sensor because 
Regarding Claim 4, Hayes & Rostron teach all elements of claim 2, upon which this claim depends.
Hayes & Rostron do not explicitly teach the position of the conductors is specified in three dimensions.
Dow teaches that the position of the conductors is specified in three dimensions (Paragraphs 0002, 0009, 0010, 0039-0045, and elsewhere wherein LIDAR data is used to produce “point cloud” maps.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Dow to the teachings of Hayes such that the position of the conductors is specified in three dimensions because this is an effective, well-known, and reliable means “to define the spatial location of points along the conductor(s) at one or more specific operating conditions such as temperatures.”
Regarding Claim 5, Hayes & Rostron teach all elements of claim 2, upon which this claim depends.
Hayes & Rostron do not explicitly teach the inter-conductor spacing of several conductors is computed from multiple three-dimensional conductor position specifications.
Dow teaches that the inter-conductor spacing of several conductors is computed from multiple three-dimensional conductor position specifications (Fig. 2 Element 202 and Paragraphs 0002, 0009, 0010, 0039-0045, and elsewhere wherein 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Dow to the teachings of Hayes such the inter-conductor spacing of several conductors is computed from multiple three-dimensional conductor position specifications because this is just a different calculation. On can just as easily calculate distance from one conductor to a tree as to another conductor with the gathered point maps.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Pat. 6,205,867) in view of Rostron (U.S. PGPub # 2008/0012720) & Aaserude et al (U.S. PGPub # 2014/0180616).
Regarding Claim 6, Hayes & Rostron teach all elements of claim 2, upon which this claim depends.
Hayes & Rostron do not explicitly teach using weather sensor information or weather data to adjust the electric field model used to estimate the power being transmitted by the conductors.
Aaserude teaches using weather sensor information or weather data to adjust the electric field model used to estimate the power being transmitted by the conductors (Paragraphs 0004, 0006, 0009, & 0044.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Aaserude to the teachings of Hayes & Rostron such that one would use weather sensor information or weather data to adjust the  
Regarding Claim 7, Hayes & Rostron teach all elements of claim 2, upon which this claim depends.
Hayes & Rostron do not explicitly teach using an electromagnetic field model with the measured position to determine power conducted by the conductors.
Aaserude teaches using an electromagnetic field model with the measured position to determine power conducted by the conductors (Abstract, Paragraphs 0002-0004, 0006, 0009, 0034 & elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Aaserude to the teachings of Hayes & Rostron such that one would use an electromagnetic field model with the measured position to determine power conducted by the conductors because models are used ubiquitously in modern systems to aid in predicting future performance and anyone skilled in the art would want to address possible future problems.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Pat. 6,205,867) in view of Dow et al (U.S. PGPub # 2012/0027298).
Regarding Independent Claim 15, Hayes teaches:
A transmission line monitoring system or method, comprising: 
a clearance sensor (Fig. 4-6 Element 10, Fig. 6 Element 20 and column 7 lines 35-46.); and 

	Hayes does not explicitly teach:
	point cloud from the clearance sensor
Dow teaches point cloud from the clearance sensor (Paragraphs 0002, 0009, 0010, 0039-0045, and elsewhere wherein LIDAR data is used to produce “point cloud” maps.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Dow to the teachings of Hayes such that there would be point cloud from the clearance sensor because this is an effective, well-known, and reliable means “to define the spatial location of points along the conductor(s) at one or more specific operating conditions such as temperatures.” 
Regarding Claim 16, Hayes and Dow teach all elements of claim 15, upon which this claim depends.
Hayes teaches processing the point cloud with time stamp information from the clearance sensor to assess conductor motion.
Dow teaches the point cloud (Paragraphs 0002, 0009, 0010, 0039-0045, and elsewhere wherein LIDAR data is used to produce “point cloud” maps.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Dow to the teachings of Hayes such that there would be point cloud from the clearance sensor because this is an effective, well- 

Allowable Subject Matter
Claims 9-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Independent Claim 9,
A method for detecting a possible anomaly in connection with a transmission line, comprising: 
measuring an electric and/or magnetic field near a transmission line; characterizing a weather surrounding the transmission line; 
estimating the conductor temperature of the transmission line using a first measurement process based on the weather and the measured electric and/or magnetic field; 
measuring a position and/or sag of the transmission line; 
estimating the conductor temperature of the transmission line using a second measurement process from the measured position/sag; and 
determining an anomalous condition based on comparison of the conductor temperatures derived from the first and second measurement processes.
Regarding Claim 10,
A method as claimed in claim 9, wherein the position of the transmission line is measured with a LIDAR based clearance sensor.
Regarding Claim 11,
A method as claimed in claim 9, wherein the position of the transmission line is specified in three dimensions.
Regarding Claim 12,
A method as claimed in claim 9, further comprising using weather sensor information or weather data to determine the weather.
Regarding Claim 13,
A method as claimed in claim 9, further comprising estimating the wind conditions based on the measured position.
Regarding Claim 14,
A method as claimed in claim 9, further comprising: measuring wind speed; and comparing the measured wind speed to the estimated wind speed to assess a status of the transmission line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858